DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 8/25/22 has been entered.
Applicant’s arguments and amendment are sufficient to overcome the prior art rejections of claims 9-17 and 21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by GB 1163411 PALMER.
Palmer describes a cutter head for a mining machine including drum 3/4 with first end
second end and outer surface and rotatable; a vane 5/6 (multiple vanes are shown) coupled to the outer surface and including a planar member (page 1 lines 40-50) extending at least partially around the drum axis and partially between the ends of the drum and bit assembly 10 adjacent.
With regards to the new limitation of the vane being unitary: each of the vanes 5 and/or 6 of Palmer are themselves unitary. Moreover, each vane 5 or 6 extends partially around the drum axis (as shown in figure 2) between the first and second end (as seen in figure 1).
With regards to claim 2- face/discharge plates 2 and 12. Examiner notes Applicant’s broad definition1 of coupled to include indirect coupling, and plainly the vane of Palmer is at least indirectly coupled or else it would fall off.
With regards to claim 3: see 5 and 6 in figure 1—plainly spaced as claimed.
Regarding claim 4—face/discharge plates 2 and 12.
With regards to claim 5: cylindrical profile fig 2.
With regards to claims 7-8: bits/bit assemblies 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB
1163411 PALMER in view of GB 856226 Pearson.
Palmer lacks the polygonal profile of the drum.
Pearson describes a similar drum with polygonal profile. Pearson describes the
polygonal profile as being advantageous to allow the machine to move without
interfering with the roof and floor. One of ordinary skill in the art would also understand
this to be advantageous in order to maneuver a drum in low seam coal following
malfunction or to avoid debris in the path. It would have therefore been obvious to one
of ordinary skill at the time of filing or invention to have modified Palmer to have the
polygonal profile as claimed.
Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PALMER in view of US Patent Application Publication 20160102549 Defibaugh et al. 
Palmer describes the cutting device for a rock cutting machine with drum 3/4 with first end second end and outer surface and rotatable; a vane 5/6 coupled to the outer surface and including a planar member (page 1 lines 40-50) extending at least partially around the drum axis and partially between the ends of the drum and bit assembly 10 adjacent.
Palmer lacks the arm supported for pivoting movement and the drum on the arm.
Defibaugh describes a similar drum mounted on arm 34 and the arm mounted for
pivoting movement in order to accommodate different seam heights. It would have
therefore been obvious to one of ordinary skill at the time of filing or invention to have
modified Palmer to have the arm supported for pivoting movement and the drum on the
arm as claimed.
With regards to the new limitation of the vane being unitary: each of the vanes 5 and/or 6 of Palmer are themselves unitary. Moreover, each vane 5 or 6 extends partially around the drum axis (as shown in figure 2) between the first and second end (as seen in figure 1).

Regarding claim 20—the multiple planar segments are evident in figure 1 of Palmer.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB1163411 PALMER in view of US Patent Application Publication 20160102549 Defibaugh et al. as applied to claim 18 above, and further in view of GB 856226 Pearson.
Palmer lacks the polygonal profile of the drum.
Pearson describes a similar drum with polygonal profile. Pearson describes the
polygonal profile as being advantageous to allow the machine to move without
interfering with the roof and floor. One of ordinary skill in the art would also understand
this to be advantageous in order to maneuver a drum in low seam coal following
malfunction or to avoid debris in the path. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have further modified Palmer to have the polygonal profile as claimed.

Response to Arguments
Applicant's arguments filed 8/25/22 via-a-vis Palmer as applied to independent claims 1, 18, and their dependents have been fully considered but they are not persuasive. As noted above, each vane 5 or 6 of Palmer is itself unitary and meets the extending limitations of independent claims 1 and 18. The claim language does not preclude a series of vanes 5 or 6 welded together to form a larger vane-structure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0600-1530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 ¶0033 "coupled" and variations thereof are used broadly and encompass both direct and indirect mountings, connections, supports, and couplings.